DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 19th, 2022 has been entered.
 
This action is in response to the amendments filed on Dec. 21st, 2021. A summary of this action:
Claims 1-8 have been presented for examination.
Claims 1-2 and 8 have been amended
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mental process and a mathematical concept without significantly more. 
This action is non-Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the § 112(b) Rejection
	In view of the applicant’s amendments, the rejection is withdrawn. 
	A new grounds of rejection is presented below. 

Regarding the § 101 Rejection
	The rejection is maintained, and has been updated below as necessitated by amendment. 

Applicant submits (Remarks, page 7): “That is, there is an active and additional step of concretely changing a shape of the structure model based upon the claimed calculated APDS. Such a step allows, for example, for shaped parts that may be created consequent to the shape change of the structure model to be manufactured more efficiently and appropriately.”

Examiner’s Response: 
	This is not persuasive. 
	This claimed step is nothing more than a mental process step of the operator/user of the device, e.g. see the instant specification ¶ 44 “The operator thereafter changes a shape of the vehicle model 20 for a purpose of reducing a surface acoustic pressure fluctuation at this node and observes a behavior of a predicted surface acoustic pressure fluctuation at this node.” – also see ¶ 26, ¶ 52 and elsewhere. 
	See the updated § 101 rejection below for clarity. 

Applicant submits (Remarks, pages 7-8): “The claims accordingly necessarily allow for an improvement to the relevant technology, and also necessarily improve the functioning of the computer used for such technology...This significantly improves the efficiency of the processing.”

Examiner’s Response: 
	This is not persuasive. 
	The present invention does not improve the functioning of a computer – rather, it merely uses a computer as a tool to implement the abstract idea – see MPEP § 2106.05(f).
	As to an improvement to other technology: see MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)).”
	The improvement argued and disclosed in the specification is an improvement to the abstract idea itself, i.e. an improvement to the judicial exception alone.
	An improved abstract idea is still abstract, e.g. MPEP § 2106.04(b): “Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity." Id. Nor can one patent "a novel and useful mathematical formula," Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978);”

Applicant submits (Remarks, page 8): “This achievement was impossible without the index of the acoustic pressure density source...Thus, according to the conventional method, it was extremely inefficient to find a shape of the structure model where the surface acoustic pressure fluctuation was properly reduced. The instantly claimed application allows for this understanding in an efficient and effective manner, and allows for the shape of the structure model to be changed accordingly.”

Examiner’s Response: 
	This is not persuasive. 
	See above: “the judicial exception alone cannot provide the improvement” as per MPEP § 2106.05(a)

Applicant submits (Remarks, pages 8-9): “Further, the active changing of the shape of the structure model consequent to the calculations allows for the surface acoustic pressure fluctuation to be efficiently reduced, which is a result of the inventiveness of the shape-changing contemplated by the instant claims.”

Examiner’s Response: 
	This is not persuasive. 
	See above – the step of changing, under the BRI in view of the specification, is merely a mental process step, based on the results of the mathematical concept. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part: “A computer for...wherein the computer executes a method comprising:” however the claimed computer does not recite what components of the computer are required and used to perform the claimed steps. 
In view of ¶ 31 of the instant specification, Claim 1 is interpreted as “A computer ...wherein the computer comprises at least one processor and memory coupled to the at least one processor, wherein the memory stores instructions which, when executed by the at least one processor, implements operations comprising:”

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mental process and a mathematical concept without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a machine.
	Claim 8 is directed towards a process

Claim 8 recites similar subject matter as claim 1 and is rejected under a similar rationale as representative claim 1. 

	
Step 2A – Prong 1
	The claims are recites an abstract idea of both a mental process and mathematical concept. 
See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the 

The mathematical concept recited in claim 1 is: 
...
running a non-stationary computational fluid dynamics (CFD) simulation to make a structure model move to:
	calculate an average fluid velocity and an average vorticity in a predetermined period of time of a first flow field within a predetermined region, wherein said first flow field is within a second flow field which is a flow field around said structure model for every spatial node which is a node within said predetermined region and calculate an autocorrelation function of a disturbed fluid velocity, wherein said autocorrelation function is a value obtained by integrating a product of a function of said disturbed fluid velocity and a complex conjugate function thereof over an angular frequency band-of-interest which is an angular frequency band where wind noise is to be analyzed, within said predetermined region for said every spatial node in an-said angular frequency band-of-interest,
-5-Application No. 16/414,351calculating, based on said average fluid velocity, said average vorticity, and said autocorrelation function of said disturbed fluid velocity, an acoustic pressure density source which is an index showing a degree of contribution of a-said first flow field at a spatial node within said predetermined region to a surface acoustic pressure fluctuation which is an amplitude of a fluctuation in an-said acoustic pressure in an-said angular frequency band-of-interest at a target point-to-be-analyzed which is a point at which wind noise is to be analyzed
...

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
changing a shape of the structure model, upon receiving user input, based upon the calculated acoustic pressure density source
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
For clarity: This limitation is given its broadest reasonable interpretation to a skilled person in the art in view of the specification, e.g. the instant specification ¶ 26: “...The operator [i.e., the user] then examines and changes a shape of the vehicle model based on a value of 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Claim 1 is merely generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): 
for analyzing wind noise generated on a surface of a glass-made part which is a part made of glass of a moving structure, wherein wind noise is generated by fluctuation in acoustic pressure on said surface of said glass-made part in a high-frequency region causing said glass-made part to resonate and thereby an amplitude of said fluctuation in said acoustic pressure increasing,
said wind noise being on a surface of a-said glass-made part of said structure model. 


Claim 8 is merely generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): 
A wind noise analyzing method for analyzing wind noise generated on a surface of a glass-made part which is a part made of glass of a moving structure, wherein wind noise is generated by fluctuation in acoustic pressure on said surface of said glass-made part in a high-frequency region causing said glass-made part to resonate and thereby an amplitude of said fluctuation in said acoustic pressure increasing
, said wind noise being on a surface of said glass-made part of said structure model.

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 
Claim 1: “A computer”

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 


for analyzing wind noise generated on a surface of a glass-made part which is a part made of glass of a moving structure, wherein wind noise is generated by fluctuation in acoustic pressure on said surface of said glass-made part in a high-frequency region causing said glass-made part to resonate and thereby an amplitude of said fluctuation in said acoustic pressure increasing,
said wind noise being on a surface of a-said glass-made part of said structure model. 


Claim 8 is merely generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): 
A wind noise analyzing method for analyzing wind noise generated on a surface of a glass-made part which is a part made of glass of a moving structure, wherein wind noise is generated by fluctuation in acoustic pressure on said surface of said glass-made part in a high-frequency region causing said glass-made part to resonate and thereby an amplitude of said fluctuation in said acoustic pressure increasing
, said wind noise being on a surface of said glass-made part of said structure model.

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a 
Claim 1: “A computer”

The claimed invention recites an abstract idea without significantly more.

Regarding the dependent claims
Claim 2 merely recites another calculation as part of the mathematical concept, i.e. “space integration...” to obtain “ a value” 
Claim 3 merely recites another part of the mathematical concept, i.e. identifying a parameter with a “largest contribution”
Claim 4 merely recites another part of the mathematical concept – this is just reciting what parameters are being used to identifying one with the “largest contribution”
Claim 5 is merely an additional step in the mathematical concept – the “image processing” portion of the claim is recited in a broad, general fashion, i.e. this is just part of the mathematical concept, and the “visualizing said equitant surface” is merely insignificant extra-solution activity (MPEP § 2106.05(g)), i.e. “Insignificant application”, 
Claim 6 is merely another part of the mathematical concept – this is “...extracting a spatial node corresponding to a maximum value...” 
Claim 7 merely requires a mathematical equation to be used for the mathematical concept
The claimed invention recites an abstract idea without significantly more.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ono et al., “Prediction of wind noise radiated from passenger cars and its evaluation based on auralization”, 1999 – see the abstract, see figure 1and figure 2, see page 409 equations 6-8and § 3.1, see figure 11
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147